



WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110. (1)
Subject to this section, no
    person shall publish the name of a young person, or any other information
    related to a young person, if it would identify the young person as a young
    person dealt with under this Act.

111. (1)
Subject to this section, no
    person shall publish the name of a child or young person, or any other
    information related to a child or a young person, if it would identify the
    child or young person as having been a victim of, or as having appeared as a
    witness in connection with, an offence committed or alleged to have been
    committed by a young person.

138. (1)
Every person who contravenes
    subsection 110(1) (identity of offender not to be published), 111(1) (identity
    of victim or witness not to be published), 118(1) (no access to records unless
    authorized) or 128(3) (disposal of R.C.M.P. records) or section 129 (no
    subsequent disclosure) of this Act, or subsection 38(1) (identity not to be
    published), (1.12) (no subsequent disclosure), (1.14) (no subsequent disclosure
    by school) or (1.15) (information to be kept separate), 45(2) (destruction of
    records) or 46(1) (prohibition against disclosure) of the
Young Offenders
    Act
, chapter Y-1 of the Revised Statutes of Canada, 1985,

(a)       is
    guilty of an indictable offence and liable to imprisonment for a term not
    exceeding two years; or

(b)
          is guilty of an offence punishable on summary conviction.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. M.C., 2014 ONCA 96

DATE: 20140204

DOCKET: C54874

Sharpe, Watt and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

M.C.

Appellant

Mark Huckabone and Jessica Fuller, for the appellant

Lorna Bolton, for the respondent

Heard: January 28, 2014

On appeal from the judgment of Justice D. Kent Kirkland of
    the Ontario Court of Justice, dated December 15, 2011.

ENDORSEMENT

[1]

The appellant was convicted of three counts of indecent assault and
    three counts of gross indecency following a trial under the
Juvenile
    Delinquents Act
(now the
Youth Criminal Justice Act
, S.C. 2002,
    c. 1). The charges, alleged to have occurred between May 1964 and May 1970,
    involved the appellants sister, VC, and his two female cousins, EK and RR. The
    appellant was born in 1952. VC was born in 1956. EK and RR were born in 1957
    and 1958. All three complainants testified as to the alleged incidents. The appellant
    also testified and denied having sexually assaulted or molested the
    complainants.

[2]

The appellant raises the following grounds of appeal:

1.

The trial judges reasons were insufficient and the verdict unreasonable
    because the trial judge

a)

failed to
    explain why he accepted the evidence of the complainants despite its frailties;
    and

b)

failed to
    explain why he rejected the appellants evidence.

2.

The trial judge put the onus on the appellant to explain the evidence
    against him and applied a stricter standard of proof to the appellants
    evidence than that of the complainants.

3.

The trial judge erred in considering the evidence across counts as
    similar fact evidence.

1.       Adequacy of the trial judges reasons

[3]

The trial judge delivered eighteen pages of oral reasons for convicting
    the appellant. Before this court the Crown concedes that those reasons were not
    ideal, but argues that they do provide an adequate basis for appellate review.
    We agree with that assessment.

(a)

Frailties in the evidence of the complainants

[4]

The trial judge reviewed in some detail the evidence of each of the
    three complainants. He identified the frailties in their evidence, essentially
    that they were uncertain as to some details and that there were some
    inconsistencies. With respect to VC, despite her protestations to the contrary,
    the trial judge was clearly alive to MCs argument that she had a motive to lie
    that arose from a dispute with the appellant about the financial affairs of
    their mother.

[5]

In our view, the trial judge provided an adequate explanation for
    accepting the evidence of the complainants despite these frailties.

[6]

With respect to the evidence of EC and RR, the trial judge observed that
    neither witness had any motivation to fabricate her evidence. He also noted that
    they were young children at the time of the alleged incidents and that more
    than 40 years had passed. The trial judge referred to
R. v. F.P.
(2005),
199 O.A.C. 230
(C.A.), at para. 11, where
    this court explained that where witnesses testify years later regarding events
    that occurred while they were children some variation in their memories and in
    the accounts they told are to be expected. He also referred to the decision of
    the Supreme Court of Canada in
R. v. P. (M.B.)
. [1994] 1 S.C.R. 555,
    at p. 567, where the court stated that in cases involving offences and particularly
    sexual offences against young children, absolute precision with respect to the
    timing of an alleged offence will often be unrealistic and unnecessary.

[7]

With respect to all three complainants, the trial judge found that the
    similarity in their accounts of the alleged incidents was striking. It is
    apparent from his reasons that that this striking similarity was a crucial
    reason why he convicted the appellant. The trial judge stated:

I have to conclude that there was and is remarkable similarity
    in the nature of the evidence that [the three complainants] revealed. Each of
    the three of them, not having spoken together at any time up until the trial as
    I understand it, stated that the events that occurred were at night time while
    they were in bed. The conduct was vaginal fondling, digital penetration, oral
    vaginal sex and with only words of a threatening nature being spoken. This
    consistency on the core elements of the allegations, despite no contact among
    them, to concoct similar evidence in my mind is quite significant.

[8]

The appellant submits that the trial judge overstated the similarities.
    We disagree.  Two complainants mentioned vaginal fondling. Two complained of
    digital penetration. Two complained of oral vaginal sex. While only VC
    mentioned threatening words following the incidents, all three testified that
    the appellant said nothing before or during the assaults.

[9]

We return to the similarity issue below but before turning to that, we
    propose to deal with the remaining arguments as to the adequacy of the trial
    judges reasons.

(b)

Rejection of the evidence of the appellant

[10]

While
    it would have been preferable for the trial judge to have been more specific,
    we agree with the respondent that the trial judges reason for rejecting the
    evidence of the appellant is discernable. The appellants defence was an outright
    denial. It is clear from the reasons as a whole that the trial judge found that,
    when measured against the evidence of three complainants who quite
    independently gave evidence of remarkably similar incidents, the appellants
    version was not credible nor did it raise a reasonable doubt.  The failure of
    the trial judge to say more is not fatal: see
R. v. R.E.M.
, 2008 SCC
    51, [2008] 3 S.C.R. 3, at para. 66.

2.       Did the
    trial judge reverse the onus of proof or apply a different standard to the
    evidence of the appellant?

[11]

The
    trial judge correctly stated the burden of proof and the presumption of
    innocence, as well as the
R. v. W. (D.)
, [1991] 1 S.C.R. 742 formula,
    at the conclusion of his summary of the evidence and before he gave his
    reasons. We see nothing in his reasons that supports the contention that he
    reversed the onus or that he subjected the appellants evidence to a different
    level of scrutiny. He applied the three-part
W.(D.)
test in the
    concluding passage of his reasons for conviction. He rejected the appellants evidence
    where it conflicted with that of the complainants, and stated that the evidence,
    as a whole, did not leave him with a reasonable doubt and that he was satisfied
    that the Crown had proved all elements of the offences.

3.       Similar
    fact evidence

[12]

As
    we have observed, the critical feature of this case that persuaded the trial
    judge of the guilt of the appellant was what the trial judge described as the
    remarkable similarity in the accounts of the three complainants.

[13]

The
    issue of whether evidence was admissible across counts was not raised at trial.
    The Crown did not make a similar fact application and the appellant did not
    suggest at any time at trial that the evidence was not admissible across
    counts. Moreover, this issue was not raised as a ground of appeal in the notice
    of appeal, nor was it raised in the appellants factum. However it was raised
    in oral argument and given its significance in our overall assessment of the
    case we deal with it as follows.

[14]

In
    our view, this issue should have been dealt with explicitly at trial. However,
    we are far from persuaded that any defect in the manner in which the issue was
    handled at trial caused any substantial wrong or miscarriage of justice in this
    case.

[15]

In
    our view, had the issue been raised at trial, the inevitable result would have
    been a ruling that the evidence was admissible across counts. The similarities
    were striking. There was proximity of time and place  the incidents took place
    between 1964 and 1970, in the appellants home, all or virtually all in the
    appellants bedroom. The complainants were all female children related to the
    appellant. All were approached while sleeping and the sexual acts, while not
    always identical, were very similar, consisting of fondling (EK and RR),
    digital penetration (EK and RR) and oral sex (VC and RR). The assailant did not
    speak before or during the attacks and two of the complainants were restrained
    while being assaulted.

[16]

As
    the trial judge observed, the three complainants came forward quite
    independently and had not discussed their allegations with each other before
    telling their stories to the police.

[17]

Finally,
    the fact that this issue was only raised for the first time in oral argument
    before this court strongly suggests that there was never any serious question
    that the evidence was admissible across counts.

Disposition

[18]

For
    these reasons, the appeal is dismissed.

Robert J. Sharpe
    J.A.

David Watt J.A.

M.L. Benotto J.A.


